DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application 14/676,296 and TH1401006638 under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a channel and a cross channel, each of the channel and a cross channel defining”, as there are two cross channels introduces in the limitation it is unclear whether the Applicant wished to introduce a new cross channel or refer to the previously introduced cross channel. For the sake of compact prosecution, Examiner will interpret the second introduced cross channel as a reference to first introduced the first cross channel. 
Claim 11 is rejected as being dependent on a rejected claim above. 
Claim 12 recites “The device of claim”, but does not reference a claim number, therefore it is unclear the scope of the claim. For the sake of compact prosecution, Examiner will interpret the claim to be in reference to claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 8 of U.S. Patent No. 10,772,754 (van Beek ‘754). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of van Beek ‘754 cover a more specific device than the instant application and thus disclose the claims of the instant application.
With respect to claim 1, both van Beek ‘754 claim 1 and the instant application claim 1 disclose an orthotic device configured to limit expansion of a subject's chest comprising: an elongated band which wraps around the user, first and second bases removable attached to the band, first and second routing members, an elongate member that applied a force to the routing members, and a locking mechanism which when activated inhibits, during use, movement of the elongated member relative to at least one of the routing members such that the distance is inhibited from increasing.
Claim 2 of the instant application is substantially disclosed in claim 1 of van Beek ‘754.
Claim 3 of the instant application is substantially disclosed in claim 1 of van Beek ‘754.
Claim 4 of the instant application is substantially disclosed in claim 5 of van Beek ‘754.
Claim 5 of the instant application is substantially disclosed in claim 1 of van Beek ‘754.
Claim 12 of the instant application is substantially disclosed in claim 8 of van Beek ‘754.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by van Beek ‘754. Examiner notes that while the inventor is the same in the instant application and van Beek ‘754, the assignee is different therefore both a non-statutory double patenting rejection and rejection under 102(a)(2) is required. MPEP 804. 
With respect to claim 1, van Beek discloses An orthotic device configured to limit expansion of a subject's chest (claim 1, “An orthotic device configured to limit expansion of a subject's chest”), comprising: an elongated band which wraps, during use, around a chest of a subject comprising a first end and a second end (claim 1, “an elongated band which wraps, during use, around a chest of a subject comprising a first end and a second end”); a first base configured to be removably coupled to the first end of the elongated band (claim 1, “a first base configured to be removably coupled to the first end of the elongated band”); a second base configured to be removably coupled to the second end of the elongated band (claim 1, “a second base configured to be removably coupled to the second end of the elongated band”), the elongated band defining a perimeter around the subject (while this is not directly claimed, it is disclosed with the combination of “an elongated band which wraps, during use, around a chest of a subject comprising a first end and a second end”, “an elongated member coupling the first routing member to the second routing member”); and a band contraction assembly comprising: a first routing member removably coupled to the first base (claim 1, “and a pulley assembly comprising: a first routing member removably coupled to the first base”); a second routing member removably coupled to the second base (claim 1, “a second routing member removably coupled to the second base”); an elongated member coupling the first routing member to the second routing member by routing the elongated member through the respective first and second routing members (claim 1, “an elongated member coupling the first routing member to the second routing member by routing the elongated member through a plurality of first and second openings in the respective first and second routing members”) such that by applying, during use, a force to the elongated member away from the routing members, a distance between the first and the second routing members decreases resulting from contracting the band by reducing the defined perimeter (claim 1, “such that by applying, during use, a force to the elongated member away from the routing members, a distance between the first and the second routing members decreases”); and a locking mechanism which when activated inhibits, during use, movement of the elongated member relative to at least one of the routing members such that the distance is inhibited from increasing (claim 1, “a locking mechanism which when activated inhibits, during use, movement of the elongated member relative to at least one of the routing members such that the distance is inhibited from increasing”).
With respect to claim 2, van Beek discloses The device of claim 1 further comprising an actuator attached to the elongated member and adapted to reduce the distance between the first and second routing members by drawing the elongated member in a direction different than a direction traveled by the approaching routing members as the distance between the routing members decreases (claim 1, “wherein the locking mechanism comprises a movable portion, formed as part of the first routing member or the second routing member, which activates the locking mechanism during use by engaging a larger diameter portion of the elongated member in an interference fit with the moveable portion in a direction perpendicular to a direction for decreasing the distance between the first and second routing”).
With respect to claim 3, van Beek discloses The device of claim 1 wherein the force to the elongated member away from the routing members is defined by a force in a direction perpendicular to a direction of travel of the approaching routing members as the distance decreases (claim 1, “with the moveable portion in a direction perpendicular”)
With respect to claim 4, van Beek discloses The device of claim 1 wherein the elongated member is a tether adapted to draw the first and second routing members together in response to the force drawing the elongated member away from the routing members (claim 1, “an elongated member coupling the first routing member to the second routing member by routing the elongated member through a plurality of first and second openings in the respective first and second routing members such that by applying, during use, a force to the elongated member away from the routing members, a distance between the first and the second routing members decreases”; claim 5, “wherein the elongated band comprises a single continuous band of flexible material”).
With respect to claim 5, van Beek discloses The device of claim 1 wherein the locking mechanism is adapted to secure the elongated member relative to the routing members for preventing expansion of the defined perimeter (claim 1, “a locking mechanism which when activated inhibits, during use, movement of the elongated member relative to at least one of the routing members such that the distance is inhibited from increasing, wherein the locking mechanism comprises a movable portion, formed as part of the first routing member or the second routing member”).
With respect to claim 12, van Beek discloses The device of claim wherein each of the routing members has manual grip handles responsive to an external grip for drawing the routing members together and decreasing the distance between the routing members (claim 8, “wherein the first grip is positionable relative to the first grip base, and wherein the first grip is configured to be removably coupled to the first end of the elongated band”).

Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joseph et al (US 2014/0135672).
With respect to claim 1, Joseph et al discloses An orthotic device configured to limit expansion of a subject's chest (Fig 1, [0005], device capable of use on the chest, device is shortened and locked thus would work to limit chest expansion, device is applied to the abdomen so it is sized for a chest), comprising: an elongated band which wraps, during use, around a chest of a subject comprising a first end and a second end (Fig 1A, band is combined members 106/108 which together wrap around the use, capable of being applied to a chest as it is sized for the abdomen; Fig 1B, first and second ends 140); a first base configured to be removably coupled to the first end of the elongated band (Fig 1A, Fig 2B, first base 192 may be coupled to the first end of the strap via first panels 102); a second base configured to be removably coupled to the second end of the elongated band (Fig 1A, Fig 2B, second base 192 may be coupled to the first end of the strap via second panels 104), the elongated band defining a perimeter around the subject (Fig 1A, elongated band 108/106 in combination with the bases and the tightening system form a perimeter around the user); and a band contraction assembly comprising: a first routing member removably coupled to the first base (Fig 1, Fig 2A, removable first routing system 102); a second routing member removably coupled to the second base (Fig 1A, Fig 2A, removable second routing system 104); an elongated member coupling the first routing member to the second routing member by routing the elongated member through the respective first and second routing members (Fig 1A, elongate member 162 routed through routing members 102 and 104) such that by applying, during use, a force to the elongated member away from the routing members, a distance between the first and the second routing members decreases resulting from contracting the band by reducing the defined perimeter ([0057, tightening and locking of elongate member 162 decreases the distance between routing members 104 and 102 reducing the device overall perimeter); and a locking mechanism which when activated inhibits, during use, movement of the elongated member relative to at least one of the routing members such that the distance is inhibited from increasing ([0057], locking member 160).
With respect to claim 2, Joseph et al discloses The device of claim 1 further comprising an actuator attached to the elongated member and adapted to reduce the distance between the first and second routing members by drawing the elongated member in a direction different than a direction traveled by the approaching routing members as the distance between the routing members decreases ([0057], [0058], reel 160 winds the routing member 162 in a circular path and thus in an upward and downward direction compared to the lateral direction of the first and second routing members 102/104).
With respect to claim 3, Joseph et al discloses The device of claim 1 wherein the force to the elongated member away from the routing members is defined by a force in a direction perpendicular to a direction of travel of the approaching routing members as the distance decreases ([0057], [0058], reel 160 winds the routing member 162 in a circular path and thus in an upward and downward direction which would be perpendicular to the lateral direction of the first and second routing members 102/104).
With respect to claim 4, Joseph et al discloses The device of claim 1 wherein the elongated member is a tether adapted to draw the first and second routing members together in response to the force drawing the elongated member away from the routing members ([0057], lace 162 is an example of a tether which draws first and second routing members 102/104 together).
With respect to claim 5, Joseph et al discloses The device of claim 1 wherein the locking mechanism is adapted to secure the elongated member relative to the routing members for preventing expansion of the defined perimeter ([0057], [0058], locking member/reel 160 secures movement of the elongate member and thus secures the device perimeter).
With respect to claim 12, Joseph et al discloses The device of claim [1], wherein each of the routing members has manual grip handles responsive to an external grip for drawing the routing members together and decreasing the distance between the routing members ([0056], ends and backs of routing member 102/104 have hook and loop fasteners which allow for the gripping, removal, and moving of each routing member, this area is interpreted as a handle accordingly and would allow for the decreasing of distance between routing members).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al in view of Livolsi et al (US 8147438).
With respect to claim 6, Joseph et al discloses The device of claim 1.
Joseph et al is silent on wherein the elongated member is an elastic member adapted for deformable elongation in response to an expansion force, the expansion force resulting in deformation of the elastic member, the elastic member opposing an increase of the defined perimeter with an opposing bias based on elastic properties of the elastic member.
Livolsi et al teaches an analogous brace with routing members 118/120 that are drawn together by an elongate member 112/114 wherein the elongated member is an elastic member (col 3 ln 30-35) adapted for deformable elongation in response to an expansion force, the expansion force resulting in deformation of the elastic member (col 3 ln 30-35, an elastic member would have this quality), the elastic member opposing an increase of the defined perimeter with an opposing bias based on elastic properties of the elastic member (col 3 ln 30-35, elastic members 112/114 opposes an increase in the device perimeter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate member material of Joseph et al to be elastic as taught by Livolsi et al in order to better conform to the user and support a variety of sizes (Livolsi et al col 1 ln 30-35).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al in view of Borel (US 2006/0179685).
With respect to claim 7, Joseph et al discloses The device of claim 1.
Joseph et al is silent on wherein the locking member is configured to engage the elongated member in a frictional engagement for inhibiting movement of the elongated member.
Borel teaches an analogous locking system for a cable 11 of an wearable device wherein the locking member 12 is configured to engage the elongated member in a frictional engagement for inhibiting movement of the elongated member ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reel of Joseph et al to be the clamp system as taught by Borel which is easy to use with one hand (Borel [0011]).
With respect to claim 8, Joseph et al/Borel discloses The device of claim 7 wherein the elongated member is a looped tether (Borel Fig 1, Fig 7, looped tether 11) having two ends extending through the locking member and the routing members (Borel Fig 4, ends through locking member 19), the locking member adapted for securing both ends of the looped tether (Borel [0027], [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reel of Joseph et al to be the clamp system as taught by Borel which is easy to use with one hand (Borel [0011]).
With respect to claim 9, Joseph et al/Borel discloses The device of claim 7 wherein the locking member includes a spring-biased friction element adapted to engage the elongated member in a compressive fit at a pinch point for securing the elongated member and preventing movement of the elongated member through the locking member (Borel Fig 4, [0035], friction element 21 engaged by spring 26 and spring of walls of body 19 to prevent movement of the elongate member 11 at the pinch points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reel of Joseph et al to be the clamp system as taught by Borel which is easy to use with one hand (Borel [0011]).
With respect to claim 10, Joseph et al/Borel discloses The device of claim 7 wherein the locking member includes: a channel and a cross channel (Borel Fig 4, cross channel 16 and channels created by member 22 and walls of body 19, one for each cable), each of the channel and a cross channel defining a void defined by interior walls (Borel Fig 4, Fig 3, [0032], void in body 19), the channel configured for slideable insertion of the elongated member therethrough (Borel Fig 4, channels between member 21 and walls of body 19 for sliding looped elongate member 11), the cross channel housing the spring biased friction element (Borel Fig 4, cross channel housing spring 26 and friction element 21), the spring biased friction element adapted to compress the elongated member against the interior walls (Borel [0035]).
With respect to claim 11, Joseph et al discloses The device of claim 7 wherein the locking member includes: a channel having a bifurcated passage (Borel Fig 4, bifurcated channels created by member 22 and the walls of body 19, one for each cable), each bifurcated passage configured for slideable communication with an end of a tethered loop defining the elongated member (Borel Fig 4, channels between member 21 and walls of body 19 for sliding looped elongate member 11); the bifurcated passage having a cross section sized for unobstructed passage of the elongated member (Fig 4, unobstructed passage when member 21 is not in place); and an interference member, the interference member defining the bifurcation and adapted to be disposed into the bifurcated passage for compressing each end of the tethered loop by reducing an area of the cross section at a pinch point ([0035], Fig 4, interference member 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reel of Joseph et al to be the clamp system as taught by Borel which is easy to use with one hand (Borel [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786